Citation Nr: 0604097	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for advanced renal 
parenchymal disease, secondary to massive ureteral reflux on 
the right with hypertension.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that in August 2001 the veteran filed 
a claim for entitlement to service connection for 
hypertension and a renal/kidney condition.  In an October 
2002 rating decision the RO recharacterized the issues and 
denied service connection for advanced renal parenchymal 
disease, secondary to massive ureteral reflux on the right 
with hypertension.   The veteran perfected an appeal of this 
issue.

In April 2005, the veteran testified at a video conference 
hearing before the undersigned.  A transcript of the hearing 
has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he suffers from hypertension which 
is related to military service.  The veteran also asserts 
that he suffers from advanced renal parenchymal disease, 
secondary to massive ureteral reflux on the right with 
hypertension which manifested itself during service or 
existed prior to service and was aggravated by service.  

During the veteran's September 2002 VA examination and again 
during his personal hearing, he indicated that in 2002 his 
primary physician diagnosed his symptoms as prerenal azotemia 
with an elevated serum creatinine, a large dilated right 
kidney and a small shrunken left kidney.  It does not appear 
that the RO attempted to collect these medical records.  
Consequently, on remand, the RO should attempt to obtain the 
veteran's complete medical records, after securing the 
appropriate release.  See 38 U.S.C.A. § 5103A.   

With regard to the claim of service connection for 
hypertension, the Board notes that for VA rating purposes, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1.  

A review of the available service medical records shows that 
on an April 1996 examination, the veteran's blood pressure 
reading was 129/91.  In May 1996 the veteran's blood pressure 
reading was 150/92.  In November 1996, his blood pressure 
reading was 134/92 and a June 1997 reading was 132/98.  In 
April 1998 his blood pressure reading was 126/90 and in 
February 1999 the reading was 132/92.  Currently, the veteran 
has hypertension as established by competent medical 
evidence.  During the veteran's September 2002 VA 
examination, the examiner noted that the veteran's medical 
records were not available for review.  The Board finds that 
the veteran should be afforded a VA examination to determine 
the etiology of his currently diagnosed hypertension.  The 
examiner should comment on the elevated blood pressure 
readings noted in the veteran's service medical records.  

With regard with the claim of service connection for advanced 
renal parenchymal disease, the Board notes that the veteran 
has been diagnosed with advanced kidney disease.  In an 
October 2003 statement, Dr. G.R.C. indicated that the 
veteran's renal condition was probably congenital and had 
been with him his whole life.  It is unclear from the current 
evidence of record whether the veteran has a congenital renal 
disorder or an acquired renal disorder which was either 
incurred in or aggravated by service.  An appropriate VA 
examination should be scheduled to determine the exact 
etiology of the veteran's renal condition.

In order to rebut the presumption of the veteran being in 
sound condition upon his service entrance, there must be 
clear and unmistakable evidence that both (1) the veteran's 
disease or injury pre-existed service and (2) that such 
disease or injury was not aggravated by service.  VAOGCPREC 
3-2003 (July 16, 2003).  Although Dr. G.R.C. noted that the 
veteran's renal condition is probably congenital, service 
connection is not precluded for an injury superimposed on a 
congenital defect.  See 38 C.F.R. § 3.303(c) (2003), 
VAOGCPREC 67-90 (July 18, 1990).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to 
complete an authorization for release of 
medical records from the private 
physician he identified during his 
September 2002 VA examination and April 
2005 hearing.  After securing a properly 
completed release, the RO should obtain 
these records.  If no records are 
available, a notation to that effect 
should be placed in the claims file and 
the veteran notified of the problem.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his hypertension.  The 
examiner should be provided with the 
veteran's claims file prior to the 
examination.  The examiner should opine 
as to the etiology of the veteran's 
hypertension.  The examiner should 
specifically state if hypertension was 
incurred in service or within one year 
following his March 2000 service 
discharge.  In addressing this 
question, the examiner should comment 
on the elevated blood pressure readings 
noted in the veteran's service medical 
records.  A complete rationale should 
be provided for all opinions given.

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature and etiology of 
his current renal disorder. The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the veteran.  Following 
the examination, the examiner should 
address the following:

(a)  State whether any diagnosed renal 
disorder represents an acquired renal 
disorder.

(b)  State whether any diagnosed renal 
disorder represents a 
congenital/developmental renal 
disorder.

(c)  Give an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely that not (i.e., probability less 
than 50 percent) that any acquired 
renal disorder is the result of disease 
or injury during active service or, 
alternatively had its onset in service 
or within one year of service.  

(d)  If a congenital/developmental 
renal disorder is diagnosed, state 
whether such disorder was aggravated by 
service (i.e. whether there was an 
increase in severity of the underlying 
condition which was beyond the natural 
progression).

(d) Give an opinion as to whether the 
veteran's elevated blood pressure noted 
in service caused or contributed to his 
present renal disease. 

The examiner must provide a complete 
rationale for the opinions expressed. 
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner.

4.  The AOJ should then readjudicate 
the claims on appeal.  If any issue 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


